 


109 HR 4486 IH: To suspend temporarily the duty on certain integrated machines for manufacturing pneumatic tires.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4486 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Inglis of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain integrated machines for manufacturing pneumatic tires. 
 
 
1.Certain integrated machines for manufacturing pneumatic tires 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.84.10Machines for molding or forming pneumatic tires (provided for in subheading 8477.51.00) and containing in a single housing components for processing rubber, as well as components for positioning and assembling other tire components including but not limited to belts, cords and other reinforcing materials, and of curing materials, to produce finished pneumatic tiresFreeNo changeNo changeOn or before 12/31/2008  
(b)Effective DateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
